Citation Nr: 0932415	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
20 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to January 23, 
2004, for the grant of service connection for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from June 
1942 to December 1945.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California that granted 
service connection for bilateral hearing loss, rated of 20 
percent disabling effective January 23, 2004.  

The Board notes that the claims file contains an April 2008 
revocation of power of attorney from the Veteran's then-
representative.  See 38 C.F.R. § 20.607.  Although the letter 
stated that the Veteran intended to obtain an attorney to 
represent him, there are no documents in the claim file that 
appoint an attorney or any other party to represent him.  
Consequently, the Veteran is unrepresented in these matters.

In July 2009, the Veteran was scheduled for a hearing, but he 
failed to appear.  As no reason was provided and no request 
for postponement was received, the case will be processed as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Testing revealed right ear hearing loss with a Roman 
numeral designation of IV; testing revealed an exceptional 
pattern of hearing loss in the left ear; the Veteran had 
hearing loss in the left ear with a Roman numeral designation 
of VI using either Table VI or VIA.

3.  On January 23, 2004, the RO received the Veteran's 
informal claim for service connection for bilateral hearing; 
there is no evidence that could reasonably be interpreted as 
reflecting intent to file a claim of entitlement to service 
connection for bilateral hearing loss prior to January 23, 
2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 
(2008).

2.  The criteria for an effective date prior to January 23, 
2004, for the award of service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 
3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As the April 2005 rating decision on appeal granted service 
connection for bilateral hearing loss and assigned a rating 
and effective date for the award, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2006 statement of the case (SOC) provided notice on the 
"downstream" issue of initial increased ratings and effective 
dates of awards.  In addition, a September 2007 letter 
provided the Veteran notice regarding disability ratings and 
effective dates.  A January 2008 supplemental SOC (SSOC) 
readjudicated the matters after the Veteran responded and 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice for these claims was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues"); See also Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (Wherein the U.S. Supreme Court held, in essence, that 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b), by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim, the burden of proving harmful error 
rests with the party raising the issue.).  Thus, the Board 
finds that VA has met these duties with regard to the claims 
adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Pertinent postservice treatment 
records (VA and private) have been secured.  The Veteran was 
provided with a March 2005 VA audiological examination.  The 
Veteran was provided a subsequent VA examination in November 
2006; however, the Veteran declined audiometric testing and 
requested that the results of the March 2005 VA examination 
be used instead.  Subsequent communication between the 
Veteran and the RO resulted in another examination that was 
scheduled for a July 2007.  At that time, the Veteran was 
contacted as the examiner was not available on the scheduled 
day of the examination.  The Veteran responded that he did 
not want to reschedule.  In reading the Veteran's letters, it 
is not contended that the audiometric testing of record is 
inaccurate but rather that the resultant rating is not 
accurate.  In these circumstances, and as discussed in more 
detail below, the VA examination of record is adequate for 
rating purposes and there is no duty to provide another VA 
examination.  See 38 C.F.R. §§ 3.326, 3.327.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding. VA's duty as to these matters is met.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II. Increased Rating

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  Each 
ear will be evaluated separately.  See 38 C.F.R. § 4.86.  

Factual Background and Analysis

The Veteran contends that his hearing loss disability rating 
does not accurately contemplate the severity of his symptoms.  
The Veteran has described his inability or difficulty in 
wearing hearing aids, noting multiple problems they cause.  
In this regard, in a July 2007 letter, the Veteran described 
the sensation of hearing "ringing, banging, clanging" when 
he uses hearing aids.  He also wrote in this letter that this 
was the reason for not undergoing another VA examination of 
his hearing loss.  

The claims file contains the results from a February 2004 
private audiological examination, but the audiometry results 
were not interpreted and there is no indication that the 
discrimination test provided was the Maryland CNC.  Thus, the 
results of this examination are not adequate for purposes of 
rating the disability.  See 38 C.F.R. § 4.85.

The Veteran underwent a VA audiological examination in 
December 2004.  Due to impacted cerumen in the right ear, 
testing was halted and audiometry testing was not conducted.  
The Veteran was rescheduled for another examination after the 
cerumen was irrigated.  

On March 2005 VA examination, the audiologist noted that the 
Veteran reported his greatest hearing difficulty was during 
conversation in background noise.  Audiometry revealed the 
puretone thresholds were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
60
70
90
LEFT
30
80
85
105

The average puretone threshold was 60 in the right ear and 75 
in the left ear.  The speech discrimination score, using the 
Maryland CNC test, was 76 percent in the right ear and 72 
percent in the left ear.  

The same audiologist who provided the March 2005 examination 
was assigned to conduct the November 2006 VA examination.  
The audiologist noted that the Veteran declined audiometric 
examination testing on that day and he requested that the 
results of the March 2005 VA examination be used instead.  
Thus, the examiner recorded the results of the prior 
examination into the November 2006 examination report.

Based on the above, the claims file contains only one 
examination adequate for rating purposes.  See 38 C.F.R. 
§ 4.85(a).  As a result, staged ratings are not indicated.  
See Fenderson, supra.  

The March 2005 VA examination findings show the Veteran had 
an exception pattern of hearing loss in the left ear, but not 
the right ear.  See 38 C.F.R. § 4.86.  Under Tables VI, the 
audiomety findings result in a numeric designation of IV for 
the right ear.  Under Tables VI and VIA for the left ear, the 
results are identical and the numeric designation is VI.

Applying the numeric designations of IV and VI to Table VII, 
located in 38 C.F.R. § 4.85, show that a 20 percent rating is 
warranted.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
a higher rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

In this regard, the examination reports of record note that 
the Veteran has difficulty with conversation in background 
noise.  Further, the Veteran has written of the impairment 
caused by problems wearing and using hearing aids.  The 
Veteran has indicated that hearing aids caused the perception 
of noises in his ears.  The Board notes that service 
connection for tinnitus was separately denied in the April 
2005 rating decision and this issue is not in appellate 
status.  There is no indication that the Veteran is currently 
employed or seeking employment.

The Board has considered whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
However, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has not 
asserted, and there is no other evidence, that bilateral 
hearing loss has caused marked interference with employment 
or frequent hospitalization.  

Furthermore, comparing the symptoms of hearing loss with the 
schedular criteria (as discussed above), the Board finds that 
there are no aspects of the disability that are not 
encompassed by the schedular criteria.  Accordingly, those 
criteria are not inadequate and the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

Although sympathetic to the Veteran's concerns, as discussed 
above, evaluations for hearing loss are based on mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  The Board can find no 
basis on which to provide a higher rating under this criteria 
based on the Veteran's complaints of "ringing, banging, 
clanging" when he uses hearing aids.  Notably, such 
complaints appear to be more a function of the hearing aid 
rather than his hearing impairment.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Veteran's claim for an initial rating in excess of 20 percent 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

III. Effective Date

Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  The Board notes that 38 C.F.R. § 3.157 only 
applies to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable 
to original service connection claims.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).

Factual Background and Analysis

The Veteran's contention that he should be provided with an 
earlier effective date for service connection is premised on 
signing a document in 1945 that he indicates provided that he 
was physically "ok" and would not file a claim for service 
connection.  He asserts that being required to sign this form 
was improper and illegal.  In short, he alleges that if he 
had not signed this document he would have filed for service 
connection earlier or he would have otherwise been provided 
compensation from an earlier date.  The Board is aware that 
the claims file does not contain service treatment records, 
to include the document that he reportedly signed in 1945.  
The Board finds that if these documents were of record, 
however, they would not lead to an earlier effective date.  

The Board is precluded from awarding benefits where they are 
not allowed by statute.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (finding where a statute specifically provided 
an effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute).  There is no statutory authority that would allow 
VA to grant the Veteran an earlier effective date for the 
reason he has alleged.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995) (rejecting appellant's argument that she was 
prevented from filing a timely claim because of advice from a 
local veterans' service office); see also Townsend v. Brown, 
9 Vet. App. 258, 260 (1996) (finding that a Notice of Appeal 
to the Court was untimely and that it was irrelevant that the 
appellant had relied on advice from a local veterans service 
office regarding the time limit for filing a Notice of 
Appeal).

The Veteran's initial informal claim for service connection 
was received on January23, 2004 with a formal claim filed 
shortly thereafter.  The Veteran does not allege nor does 
that record show that he filed an earlier claim for service 
connection for bilateral hearing loss.  As outlined above, 
the effective date is established on the date of the claim or 
date entitlement arose, whichever is later (emphasis added).  
See 38 C.F.R. § 3.400.  Therefore, even if the Veteran had 
bilateral hearing loss from the day he separated from 
service, service connection could not be warranted prior to 
the initial claim.  As there is no evidence of a claim being 
received prior to January 23, 2004, there is no basis for 
entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim of entitlement to an effective date earlier than 
January 23, 2004 for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.

Entitlement to an effective date prior to January 23, 2004 
for the grant of service connection for bilateral hearing 
loss is denied.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


